Citation Nr: 1720186	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-00 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Eligibility for benefits for spina bifida for a child under 38 U.S.C.A. § 1805 (West 2014) based on the Veteran's service in Vietnam.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972 including service in the Republic of Vietnam from June 1970 to April 1971.  The appellant is his biological son.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2011 rating decision of the VA Regional Office (RO) in Denver, Colorado that denied entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.  Jurisdiction resides with the RO in Houston, Texas.

The appellant was scheduled to appear before a member of the Board at a videoconference hearing in April 2017.  The evidentiary record contains a letter sent to the appellant's address of record in April 2017, noting the date, place, and time of the hearing.  The appellant did not report for the April 2017 videoconference hearing.  Therefore, the appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).


FINDINGS OF FACT

1.  The appellant was born July [REDACTED], 1976.

2.  The Veteran served in the Republic of Vietnam prior to the appellant's birth.

3.  There is evidence of record that the appellant has spina bifida.





CONCLUSION OF LAW

The criteria for eligibility to benefits for spina bifida under 38 U.S.C.A. § 1805 for an individual whose biological father is a Vietnam veteran are met. 38 U.S.C.A. §§ 1802, 1805, 5107 (West 2014); 38 C.F.R. § 3.814 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, VA will provide certain benefits, including monthly monetary allowance, for an individual who suffers from a form or manifestation of spina bifida and whose biological father or mother is a Vietnam veteran or had covered service in Korea.  See 38 U.S.C.A. §§ 1802, 1805; 38 C.F.R. § 3.814; see also, e.g., 72 Fed. Reg. 32,395 (June 12, 2007) and 79 Fed. Reg. 20,308 (April 14, 2014) (both providing that benefits for birth defects other than spina bifida may not be presumed based on Vietnam-era herbicide exposure of parents).  Spina bifida occulta is excluded from the definition of spina bifida for VA benefit purposes under 38 U.S.C.A. § 1805.  

The appellant seeks benefits pursuant to 38 U.S.C.A. Chapter 18 based on his father's service in Vietnam.  He maintains that he has spina bifida as a result of his father's exposure to Agent Orange in Vietnam.  Evidence includes the appellant's birth certificate, showing that the Veteran is his biological father.  Documentation of record shows that the Veteran had service in the Republic of Vietnam from June 1970 to April 1971, prior to the appellant's birth in 1976.

Medical evidence has been submitted in support of the claim that the appellant has received treatment for spina bifida.  The medical evidence, which includes two letters from Dr. N. Vyas dated June 2010 and May 2011, reflects that the appellant was diagnosed with spina bifida at birth.  Although the provider did not indicate whether the appellant's condition was spina bifida occulta or not, the Board observes that diagnosis of spina bifida at birth is not indicative of spina bifida occulta, which is frequently diagnosed later in childhood or even adulthood.  See Spina Bifida, https://www.cdc.gov/ncbddd/spinabifida/facts.html.  Moreover, the appellant's representative stated in the October 2016 VA Form 646 that the appellant's spina bifida was diagnosed at birth and was manifested by incomplete closing of the backbone and membranes.  These manifestations are not indicative of spina bifida occulta.  Lastly, there is no evidence of record showing that the Veteran has been diagnosed with or treated for spina bifida occulta.  As such, the Board finds that entitlement to benefits under 38 U.S.C.A. § 1805 for spina bifida is warranted.


ORDER

Eligibility for benefits under 38 U.S.C.A. § 1805 for spina bifida based on the Veteran's service in Vietnam is granted





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


